Exhibit 10.1 Contract of Group 14 Mining Right Transfer Serial number of the contract: Laizhou Territorial Resources recover(2005),no.32 Transferor: Laizhou Territorial Resources Bureau Transferee :Juan Chen The contract sign spot: Laizhou Territorial Resources Bureau Signing time: April, 26th,2005 industry and commerce administrative bureau Under the supervision of Shandong Territorial Resources Bureau The Contrast for Mining Right Transfer Article 1. The two parties Transferor: Laizhou Territorial Resources Bureau Transferee: Juan Chen Article 2. According to the <>and <>and some related laws and regulations, this agreement is reached on the basis of consensus of both parties. The items reached in this contract is actually the fact that the territorial bureau on behalf of the country to transfer the mining right. Article 3. Pursuant to the <>,transferor sells the mining right of diggings 14# building stone (granite), West Jiangjia Village, Zhacun Town, Laizhou (in the following part ,it will be abbreviated mining right) to transferee in the form of contract transfer. Article 4. The diggings sold to the transferee lies in the West Jiangjia Village, Zhacun Town, whose total area covers 0.003 square kilometers with from 211.2m to 203.2m depth of mining, and its boundary is marked by four fiducial marks. (the detail in attachment 1) Attachment 1. Serial number of fiducial marks coordinate X Y (1) 4097871 40500948 (2) 4097832 40500994 (3) 4097794 40500962 (4) 4097832 40500916 Mining depth From 211.2m to 203.2m Article 5. The transferee takes over the mining right with the cost of capitalized RMB 96500 YUAN, (the ordinary form of a Chinese numeral: 96.5 thousand Yuan). Article 6. Fees for assignment should be paid with cash by the transferee immediately the day when the contract takes effect. Article 7. On the very day when the fees for assignment are paid, it is legal and reasonable for the transferee to consult about the relevant information and get certain materials with the mining right transfer contract and assignment fee pay order. Article 8. The relevant materials which should be given to the transferee by the transferor can be found in attachment 2. Article 9. On getting the materials listed on the attachment 2, transferee can apply for the territorial resources administrative office to authorize the mining area. Article The transferee is allowed to manage the Mine construction project determination and establishment within one week since the day when the contract is signed.
